              Case 2:17-cr-00203-JCC Document 377 Filed 08/20/21 Page 1 of 3




                                                       THE HONORABLE JOHN C. COUGHENOUR
 1

 2

 3

 4

 5

 6
                                 UNITED STATES DISTRICT COURT
 7
                                WESTERN DISTRICT OF WASHINGTON
 8                                        AT SEATTLE

 9   UNITED STATES OF AMERICA,                                 CASE NO. CR17-0203-JCC
10                              Plaintiff,                     ORDER
11          v.

12   DARRYL KILGORE,

13                              Defendant.
14

15          This matter comes before the Court on the Government’s unopposed Motion for Entry of
16   an Order of Forfeiture (“Motion”) (Dkt. No. 373) seeking to forfeit, to the United States,
17   Defendant Darryl Kilgore’s interest in the following property:
18      1. A sum of money in the amount of $160,011.87, representing the remaining proceeds
19          Defendant personally obtained from the Conspiracy offense charged in Count 1 of the
20          Superseding Information.
21          Defendant has acknowledged this sum of money is separate and distinct from the
22   restitution that is ordered in this case. The United States has agreed, however, that it will request
23   the Attorney General apply any amounts it collects toward satisfaction of this forfeited sum to
24   the restitution that is ordered in this case. The United States also agrees that any amount
25   Defendant pays toward restitution will be credited against this forfeited sum.
26


     ORDER
     CR17-0203-JCC
     PAGE - 1
              Case 2:17-cr-00203-JCC Document 377 Filed 08/20/21 Page 2 of 3




 1          The Court, having reviewed the Government’s Motion, as well as the other papers and

 2   pleadings filed in this matter, hereby FINDS that entry of an Order of Forfeiture is appropriate

 3   because of the following:

 4      •   The above-identified sum of money in the amount of $160,011.87 is forfeitable pursuant

 5          to 18 U.S.C. § 982(a)(2)(A), by way of 18 U.S.C. § 981(a)(1)(C) and 21 U.S.C.

 6          § 2461(c), as it represents proceeds Defendant obtained from his commission of

 7          Conspiracy, as charged in Count 1 of the Superseding Indictment (Dkt. No. 362);

 8      •   Pursuant to the plea agreement he entered on June 3, 2021, Defendant agreed to forfeit
 9          the above-identified sum of money pursuant to 18 U.S.C. § 982(a)(2)(A), by way of 18
10          U.S.C. § 981(a)(1)(C) and 21 U.S.C. § 2461(c) (Dkt. No 369, ¶ 14); and
11      •   This sum of money is personal to Defendant; pursuant to Federal Rule of Criminal
12          Procedure 32.2(c)(1), no third-party ancillary process is required before forfeiting it.
13          Accordingly, the Court ORDERS as follows:
14      1. Pursuant to 18 U.S.C. § 982(a)(2)(A), by way of 18 U.S.C. § 981(a)(1)(C) and 21 U.S.C.
15   § 2461(c), and his plea agreement, Defendant’s interest in the above-identified sum of money in
16   the amount of $160,011.87 is fully and finally forfeited, in its entirety, to the United States;
17      2. Pursuant to Federal Rule of Criminal Procedure 32.2(b)(4)(A)–(B), this Order will
18   become final as to Defendant at the time he is sentenced, it will be made part of the sentence, and

19   it will be included in the judgment;

20      3. No right, title, or interest in the above-identified sum of money exists in any party other

21   than the United States;

22      4. Pursuant to Federal Rule of Criminal Procedure 32.2(e), in order to satisfy this sum of

23   money, in whole or in part, the Government may move to amend this Order, at any time, to

24   include substitute property having a value not to exceed the amount of $160,011.87; and,

25      5. The Court will retain jurisdiction in this case for the purpose of enforcing this Order, as

26   necessary.


     ORDER
     CR17-0203-JCC
     PAGE - 2
             Case 2:17-cr-00203-JCC Document 377 Filed 08/20/21 Page 3 of 3




 1         DATED this 20th day of August 2021.




                                                 A
 2

 3

 4
                                                 John C. Coughenour
 5                                               UNITED STATES DISTRICT JUDGE
 6

 7

 8
 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26


     ORDER
     CR17-0203-JCC
     PAGE - 3
